UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1771


CYNTHIA ROSEBERRY-ANDREWS,

                Plaintiff - Appellant,

          v.

SCHELL & KAMPETER, INC.,     d/b/a   Diamond    Pet   Foods,   Inc.;
DIAMOND PET FOODS, INC.,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    George Jarrod Hazel, District Judge.
(8:15-cv-01503-GJH)


Submitted:   December 15, 2016             Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Remanded by unpublished per curiam opinion.


Cynthia Roseberry-Andrews, Appellant Pro Se.  Mark J. Strong,
LAW OFFICES OF JONATHAN P. STEBENNE, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cynthia    Roseberry-Andrews            seeks    to     appeal   the   district

court’s     order   dismissing      her        complaint       without    prejudice.

Parties are accorded 30 days after the entry of the district

court’s final judgment or order to note an appeal, Fed. R. App.

P.   4(a)(1)(A),    unless    the   district          court    extends   the     appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).

      The district court’s order was entered on the docket on May

2, 2016.      The notice of appeal was filed on July 1, 2016.                        On

September 19, 2016, the Appellees filed a motion to dismiss the

appeal.     On September 26, 2016, Roseberry-Andrews filed a motion

in the district court to enlarge the appeal period.                            Because

that motion remains pending, we remand this case to the district

court   for   the   limited   purpose         of    deciding    the    motion.     The

record, as supplemented, will then be returned to this court for

further consideration.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   this   court   and          argument    would   not   aid    the

decisional process.

                                                                             REMANDED




                                          2